385 S.C. 233 (2009)
683 S.E.2d 801
In the Matter of J. Fitzgerald O'CONNOR, Jr., Respondent.
Supreme Court of South Carolina.
September 24, 2009.

ORDER
By order dated September 23, 2009, respondent was placed on interim suspension pursuant to Rule 17, RLDE, Rule 413, SCACR, and Randolph Epting, Esquire, was appointed attorney *234 to protect respondent's clients' interests pursuant to Rule 31, RLDE, Rule 413, SCACR. Mr. Epting is hereby relieved of his appointment as attorney to protect respondent's clients' interests.
IT IS ORDERED that Jeff Zeigler Brooker, III, Esquire, is hereby appointed to assume responsibility for respondent's client files, trust account(s), escrow account(s), operating account(s), and any other law office account(s) respondent may maintain. Mr. Brooker shall take action as required by Rule 31, RLDE, to protect the interests of respondent's clients. Mr. Brooker may make disbursements from respondent's trust account(s), escrow account(s), operating account(s), and any other law office account(s) respondent may maintain that are necessary to effectuate this appointment.
This Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating accounts of respondent, shall serve as an injunction to prevent respondent from making withdrawals from the account(s) and shall further serve as notice to the bank or other financial institution that Jeff Zeigler Brooker, III, Esquire, has been duly appointed by this Court.
Finally, this Order, when served on any office of the United States Postal Service, shall serve as notice that Jeff Zeigler Brooker, III, Esquire, has been duly appointed by this Court and has the authority to receive respondent's mail and the authority to direct that respondent's mail be delivered to Mr. Brooker's office.
This appointment shall be for a period of no longer than nine months unless request is made to this Court for an extension.
IT IS SO ORDERED.
s/ Costa M. Pleicones, J.
FOR THE COURT